Exhibit 10.42

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made July 27, 2011 between the Borrower and
Lender identified in the attached Authorization issued by the U.S. Small
Business Administration # 47671350-10 (“SBA”) to Lender, dated July 8, 2011.
(“Authorization”).

 

SBA has authorized a guaranty of a loan from Lender to Borrower for the amount
and under the terms stated in the attached Authorization (the “Loan”).

 

In consideration of the promises in this Agreement and for other good and
valuable consideration, Borrower and Lender agree as follows:

 

1.                                       Subject to the terms and conditions of
the Authorization and SBA’s Participating Lander Rules as defined in the
Guarantee Agreement between Lender and SBA, Lender agrees to make the Loan if
Borrower:

 

a.                                       Provides Lender with all
certifications; documents or other information Lender is required by the
Authorization to obtain from Borrower or any third party;

 

b.                                      Executes a note and any other documents
required by Lender; and

 

c.                                       Does everything necessary for Lender to
comply with the terms and conditions of the Authorization (“Borrower’s
Obligations”).

 

2.                                       The terms and conditions of this
Agreement

 

a.                                       Are binding on Borrower and Lender and
their successors and assigns;

 

b.                                      Will remain in effect after the closing
of the Loan.

 

3.                                       Failure to abide by any of the
Borrower’s Obligations or terms of the Authorization that pertain to the
Borrower will constitute an event of default under the note and other loan
documents.

 

BORROWER:

 

LENDER:

 

 

 

Erin Property Holdings, LLC

 

BANK OF ATLANTA

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

 

By:

/s/ Thomas L. Dorman

Chris Brogdon, Manager

 

Name:

Thomas L. Dorman

 

 

Title:

S.V.P.

 

 

 

 

 

 

 

[BANK SEAL]

 

--------------------------------------------------------------------------------